Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application # 17253047 filed 12/16/2020. Claims 1-20 canceled. Claims 21-40 are subject to examination.

Claim Objections
Claim 24 and 28 objected to because of the following informalities:  
Claim 24 recites “the PSSCH transmission for by the UE”. It is suggested that claim 24 be amended to recite “the PSSCH transmission 
Claim 28 recites “The apparatus of claim 28”. It is suggested that claim 28 be amended to recite “The apparatus of claim [[28]] 21”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21, 29, and 34 recites “the first SCI format carried on a physical sidelink shared channel (PSSCH)” and “SCI format for transmission to the other UE via a PSSCH”. Par. [0038-0039] and [0043] of specification does not describe as recited in claims 21, 29, and 34.
Claim 24 recites “the SR using the determined set of resources for the PSSCH transmission for by the UE”. Par. [0043] of specification does not describe as recited in claims 24.
As best understood by the examiner and for the purpose of applying prior art, the examiner considers the first SCI format and also SR carried on a physical sidelink control channel (PSCCH).
Claim (s) 22-28, 30-33, and 35-40 are also rejected because they are dependent upon rejected claims 21, 29, and 34 as set forth above and include limitations of the claims 21, 29, and 34 respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites “decode a second SCI format for transmission from the other UE via a PSSCH in response to the first SCI format when the first SCI format indicated that inter-UE coordination Filing Date: December 16, 2020information is being requested, the second SCI format including the requested inter-UE coordination information including the set of resources determined for a PSSCH transmission by the other UE”. It is not clear why the UE is requesting “the set of resources” from the other UE if “the set of resources” are going to be used by the other UE, which is not consistent with Instant application Fig. 5.
As best understood by the examiner and for the purpose of applying prior art, the examiner considers the resources will be used by the UE.
Claim(s) 35-40 are also rejected because they are dependent upon rejected claims 34 as set forth above and include limitations of the clams 34.


Tentative Indication of Allowable Subject Matter
Claims 21-40 appears to contain allowable subject matters pending on satisfactory of overcoming above 112 (a) and 112 (b) rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416